Concurring Opinion.
Robt, C. J.
I am not prepared to say that the payment of interest before it was due may not be a sufficient consideration to support an express contract for the extension of time beyond maturity for a definite and certain period. I do not think, however, that such express contract is shown by the findings, and such payment of interest can not operate to extend the time beyond the maturity of the note, upon *586which proposition the case of Jarvis v. Hyatt (1813), 43 Ind. 163, cited in the main opinion, is in point. The case is not authority upon the question of sufficiency of a consideration necessary to sustain an express .contract, there having been no express contract for a definite time before the court.
For the reasons given, I concur in the result.